Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to an Expanded beads molded article, which is produced through in-mold molding of expanded beads comprising a crosslinked multi-block copolymer containing a polyethylene block and an ethylene-a-olefin copolymer block, wherein the flexural modulus of the multi-block copolymer is from 10 to 50 MPa, wherein the expanded beads have an apparent density of 40 to 300 g/L, a gel fraction of 30 to 55% by weight by a hot xylene extraction method, an average cell diameter (a) of 50 to 180 m, and an average surface layer thickness (b) of 3 to 27 m, and wherein a ratio (a/b) of the average cell diameter (a) to the average surface layer thickness (b) is from 5 to 12, wherein a ratio (c/b) of an average cell membrane thickness (c) of the expanded beads to the average surface layer thickness (b) is from 0.35 to 0.8, and wherein the expanded beads molded article has a tensile elongation of 140% or more.
None of the art of record that constitutes a valid prior art references teach or fairly suggest molded articles with the claimed properties which the claimed properties based on the ethylene-a-olefin copolymer block with specifically claimed properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ